DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-9, 15, 17, 19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a vehicular lamp unit comprised of, in part, a reflector including a substrate fixing portion and a reflector main body configured to reflect light emitted from the light source, the reflector being made of a synthetic resin, the substrate fixing portion and the reflector main body being that are integrally molded; and an engaging member, wherein the substrate includes a first through hole formed therein, into which the engaging member is inserted; the substrate fixing portion includes a through hole that is formed therethrough and through which the light from the light source is allowed to pass toward the reflector main body, a boss portion, and a positioning member; the reflector main body includes a base end portion fixed to one surface of the substrate fixing portion and a reflective surface configured to reflect light emitted from the light source* the reflective surface being formed as a reflective surface based on a paraboloid and extending from the base end portion; the boss portion, which is integrally formed with the substrate fixing portion from the synthetic resin, extends in a vertical direction with respect to the substrate fixing portion at a position rearward of the base end portion of the reflector main body; the positioning member includes an in-plane positioning member configured to position the substrate in a plane direction parallel to the substrate fixing portion, and a vertical positioning member configured to position the substrate in a direction perpendicular to the substrate fixing portion; the vertical positioning member is formed to protrude from a second surface of the substrate fixing portion opposite to the one surface thereof, so as to abut against the second surface of the substrate and form a gap between the second surface of the substrate fixing portion and the second surface of the substrate; the substrate is fixed to the substrate fixing portion in a state in which the substrate is held between the engaging member and the substrate fixing portion by engaging the engaging member, which has been inserted into the first through hole, into 
Regarding claim 19, the prior art of record fails to teach or suggest a vehicular lamp comprised of, in part, a reflector including a substrate fixing portion and a reflector main body configured to reflect light emitted from the light source, the reflector being made of a synthetic resin, the substrate fixing portion and the reflector main body being that are integrally molded; and a screw, wherein the substrate includes a first through hole formed therein, into which the screw is inserted; the substrate fixing portion includes a through hole that is formed therethrough and through which the light from the light source is allowed to pass toward the reflector main body, a boss portion, and a positioning member; the reflector main body includes a base end portion fixed to one surface of the substrate fixing portion and a reflective surface configured to reflect light emitted from the light source, the reflective surface being formed as a reflective surface based on a paraboloid and extending from the base end portion; the boss portion, which is integrally formed with the substrate fixing portion from the synthetic resin, extends in a vertical direction with respect to the substrate fixing portion at a position rearward of the base end portion of the reflector main body; the positioning member includes an in-plane positioning member configured to position the substrate in a plane direction parallel to the substrate fixing portion, and a vertical positioning member configured to position the substrate in a direction perpendicular to the substrate fixing portion; the vertical positioning member is formed to protrude from a second surface of the substrate fixing portion opposite to the one surface thereof, so as to abut against the second surface of the substrate and form a gap between the second surface of the substrate fixing portion and the second surface of the substrate; the substrate is fixed to the substrate fixing portion in a state in which the substrate is held between a head portion of the screw and the substrate fixing portion by screwing the screw, which has been inserted into the first through hole, into the boss portion; and the reflector has a rigidity lower than that of the substrate; the substrate fixing portion includes at least one second through hole formed therein between the base end portion of the reflector main body and the boss portion; and the second through hole has an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875